Citation Nr: 0306280	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  01-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a 10 percent evaluation for bilateral otitis media 
was properly reduced to a noncompensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 until June 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The RO sent the veteran a letter on March 6, 2000 
informing him that he had failed to report for a VA 
examination, and that if he did not reply within 60 days 
requesting a rescheduled examination, his 10 percent 
evaluation for the bilateral otitis media would be reduced to 
zero percent.

2.  Prior to the expiration of 60 days, on May 1, 2000, the 
RO received a letter from the veteran requesting that he be 
provided a rescheduled VA examination.

3.  The RO issued a May 6, 2000 rating action reducing the 
veteran's 10 percent evaluation.


CONCLUSION OF LAW

A 10 percent evaluation for bilateral otitis media was 
improperly reduced to a noncompensable rating, and the 10 
percent rating is restored.  38 C.F.R. §§ 3.105(e), 3.655 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the reasons and bases for the 
decision, the relevant law and regulations, and of the types 
of evidence that could be submitted by him in support of his 
claim, and that which the VA would develop.  He was notified 
by the rating decisions, by the statement of the case (SOC), 
by the supplemental statement of the case, and by RO letters, 
to specifically include an October 2001 letter from the RO.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating his claim.

Due to the outcome of this case, further development and 
further expending of VA resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

When a claimant fails to report for a reexamination, the VA 
shall issue a pretermination notice advising the payee that 
payment for the disability for which the reexamination was 
scheduled will be discontinued or reduced.  38 C.F.R. 
§ 3.655(c).  The claimant shall be allowed 60 days to 
indicate his or her willingness to report for a reexamination 
or to present evidence that payment for the disability or 
disabilities for which the reexamination was scheduled should 
not be discontinued or reduced.  Id.

Historically, the veteran was granted service connection for 
bilateral otitis media by a rating decision issued in January 
1991, and a noncompensable evaluation was assigned.  By a 
rating decision, issued to the veteran in December 1998, the 
veteran was granted an increased rating of 10 percent for 
bilateral otitis media.  The 10 percent rating was made 
effective from August 14, 1998.  The December 1998 rating 
decision informed the veteran that since there was likelihood 
of improvement in his otitis media disability, the 10 percent 
evaluation was not considered permanent, and was subject to a 
future review examination.

The veteran was scheduled for a review examination at the VA 
Medical Center in St. Louis in February 2000.  The veteran 
failed to report for the scheduled examination.  In a March 
2000 letter the RO informed the veteran that it proposed to 
reduce the veteran's 10 percent rating for bilateral otitis 
media to noncompensable due to failure to report for an 
examination.  This letter informed the veteran that he had 60 
days to contact the RO in order to reschedule the 
examination.  The letter also informed the veteran that he 
could submit new evidence showing that his rating should not 
be reduced.  The record reveals that the letter was sent to 
the veteran's latest address of record and that it was 
returned to the RO as undeliverable.  The RO resent the 
letter to another address in St. Louis on March 23, 2000.  

The record reveals that the RO received a statement from the 
veteran on May 1, 2000.  In this letter, the veteran reported 
that he had missed the February 2000 VA examination because 
he was living in Los Angeles at that time.  He also reported 
that he had been treated for an ear infection at the San 
Diego VA Medical Center on April 19, 2000.  The veteran 
requested that he be provided another VA examination.

A May 6, 2000 rating action held that no response had been 
received from the veteran and this rating action reduced the 
veteran's 10 percent rating for bilateral otitis media to 
zero percent.  The noncompensable rating was made effective 
from August 1, 2000.  On May 17, 2000, the RO sent the 
veteran a letter informing him of the reduction with a copy 
of the May 6, 2000 rating action.

The veteran was provided a VA fee-basis examination in June 
2000.  This examination revealed that the veteran did not 
have active otitis media, ear drainage or aural polyps.  The 
RO also obtained the veteran's VA treatment records at the VA 
Medical Center San Diego and at other VA facilities.  These 
records also did not show the veteran to have active otitis 
media, ear drainage or aural polyps.  The provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6200 afford a 10 percent 
rating for chronic suppurative otitis media upon evidence of 
suppuration or aural polyps.  A rating decision dated in 
January 2001, considered the additional evidence, including 
the report of examination in June 2000.  That rating action 
confirmed and continued the noncompensable rating.

However, regardless of this newly retrieved evidence showing 
that the veteran did not meet the criteria for a 10 percent 
rating for chronic otitis media, the fact remains that the RO 
sent a letter to the veteran on March 6, 2000 indicating that 
if the veteran informed the RO within 60 days that he would 
undergo a new VA examination, the proposed action to reduce 
his rating would not take place until after a new VA 
examination.  The RO received a letter from the veteran 
requesting that he be provided a rescheduled VA examination 
on May 1, 2000, within 60 days of the March 6, 2000 letter.  
However, it appears that the RO did not associate the 
veteran's letter to his file until after May 6, 2000, at 
which time the RO promulgated the rating decision reducing 
the veteran's rating for bilateral otitis media to 
noncompensable, effective August 1, 2000.  

Since the veteran submitted a letter within the 60 day 
period, a rating action reducing the veteran's rating should 
not have been implemented until 60 days following notice of 
review of the veteran's rescheduled VA examination by rating 
action in January 2001.  38 C.F.R. § 3.105(e).  Since in this 
case the May 6, 2000 rating action reduced the veteran's 
rating prior to review of the report of the rescheduled 
examination, the May 6, 2000 reduction denied the veteran due 
process, and as such was improper.  Accordingly, restoration 
of a 10 percent rating for the veteran's bilateral otitis 
media is warranted.


ORDER

Restoration of a 10 percent rating for bilateral otitis media 
is granted, subject to the laws and regulations governing 
awards of monetary benefits.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

